Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-14-00272-CR

                                   Raymond Paul SCHMIDT,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR6225
                         Honorable Andrew Carruthers, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

         In accordance with this court’s opinion of this date, we AFFIRM the judgment of the trial
court.

         SIGNED March 4, 2015.


                                                 _____________________________
                                                 Jason Pulliam, Justice